                               Case 2:20-cv-00905-GMN-BNW Document 9
                                                                   8 Filed 06/22/20
                                                                           06/18/20 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                          DISTRICT OF NEVADA

                      10

                      11        ELIZABETH A. COLLINS, an individual,               Case No. 2:20-cv-00905-GMN-BNW

                      12                           Plaintiff,                      DEFENDANT EXPERIAN INFORMATION
                                                                                   SOLUTIONS, INC. AND PLAINTIFF’S
                      13               v.                                          STIPULATION TO EXTEND TIME TO
                      14        SYNCHRONY BANK, a foreign corporation;             ANSWER COMPLAINT
                                EQUIFAX INFORMATION SERVICES,
                      15        LLC, a foreign limited-liability company;          (FIRST REQUEST)
                                EXPERIAN INFORMATION SOLUTIONS,
                      16        INC., a foreign corporation; TRANS UNION           Complaint filed: May 20, 2020
                                LLC, a foreign limited-liability company,
                      17
                                                   Defendants.
                      18

                      19              Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiff Elizabeth A.
                      20       Collins (“Plaintiff”), by and through their respective counsel of record, hereby submit this
                      21       stipulation to extend the time for Experian to respond to Plaintiff’s Complaint (ECF No. 1)
                      22       pursuant to LR IA 6-1.
                      23              Plaintiff filed her Complaint on May 20, 2020. (ECF No. 1). The current deadline for
                      24       Experian to respond to the Complaint is June 19, 2020. Plaintiff and Experian stipulate and agree
                      25       that Experian shall have until July 20, 2020 to file its responsive pleading.
                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:20-cv-00905-GMN-BNW Document 9
                                                                   8 Filed 06/22/20
                                                                           06/18/20 Page 2 of 2



                         1            This is Experian’s first request for an extension of time to respond to the Complaint and is
                         2     not intended to cause any delay or prejudice any party, but due to Experian’s counsel recently
                         3     being retained and to provide an opportunity to review the allegations in the Complaint.
                         4
                                IT IS SO STIPULATED.
                         5

                         6      DATED this 18th day of June 2020.                NAYLOR & BRASTER
                         7

                         8
                                                                                 By: /s/ Jennifer L. Braster
                         9                                                           Jennifer L. Braster (NBN 9982)
                                                                                     Andrew J. Sharples (NBN 12866)
                      10                                                             1050 Indigo Drive, Suite 200
                                                                                     Las Vegas, NV 89145
                      11                                                              Attorneys for Defendant
                                                                                      Experian Information Solutions, Inc.
                      12
                                DATED this 18th day of June 2020.                LAW OFFICE OF KEVIN L. HERNANDEZ
                      13

                      14
                                                                                 By: /s/ Kevin L. Hernandez
                      15                                                             Kevin L. Hernandez (NBN 12594)
                                                                                     8872 S. Eastern Avenue, Suite 270
                      16                                                             Las Vegas, Nevada 89123
                      17                                                              Attorneys for Plaintiff Elizabeth A. Collins
                      18
                                IT  ISSO
                                       SOORDERED
                                          ORDERED.
                      19         IT IS
                                Dated this __ day of June 2020.
                      20        DATED: 10:54 am, June 22, 2020
                                                                                 UNITED STATES MAGISTRATE JUDGE
                      21

                      22        _________________________________
                                BRENDA WEKSLER
                      23
                                UNITED STATES MAGISTRATE JUDGE
                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                         2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
